DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 06/04/2022 has been entered.  Claims 1-6, 8-17 and 19-22 are pending for examination. Claims 7 and 18 are canceled. Claims 21 and 22 newly added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cakmak et al. (US Pub 2019/0163666) hereinafter Cakmak in view of Heaton (US Pub 2011/0053121) and further in view of Ewart Carson (Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data; NPL as IDS submitted on 12/20/2019) hereinafter Carson.

Regarding claim 1, Cakmak teaches, a method, comprising: 
utilizing a first machine learning mechanism to determine an accuracy of the test data (Cakmak; as disclose in figure 2, receives the set of training data from data modification module 210. In an embodiment, model performance module 220 receives the machine leaning model associated with the analysis request directly from receiving module 200, further, after received model using set of training data, in order to test the performance or accuracy query data modification for additional data of the training; paragraph 22); and 
performance of one or more of the following actions: 
generating one or more of a quality score or a classification for the test data; adjusting at least a portion of the test data (Cakmak; implementing modifications to existing test data to generate new test data; paragraph 8); or adjusting a weighting associated with a machine learning mechanism.  
Cakmak does not teach expressly,
receiving test data associated with performance of one or more tests in a non- clinical setting, wherein the one or more tests are associated with an identification of one or more nutritional responses; 
However, Heaton teaches,
receiving test data associated with performance of one or more tests in a non- clinical setting, wherein the one or more tests are associated with an identification of one or more nutritional responses (Heaton; monitoring individual metabolic response for an individual; paragraph 18, further information about timing, quantity and type of foodstuffs, about physical activity and/or activity about physiological parameter received such as heart rate from device or input from user to compare with reference data to process result of the comparison for conclusion (as user consume foodstuff compare results with reference data); paragraph 88); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Heaton’s technique of monitoring metabolic response with consuming foodstuff, physical activities to modify receive machine learning to train sets of data and adjusting test data for accuracy of Cakmak. The motivation for doing so would have been for improving quality of life and wellbeing with treatment of disease.

Cakmak and Heaton do not teach expressly,
causing, based, at least in part, on the accuracy of the test data.  
However, Carson teaches,
causing, based, at least in part, on the accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; page 282 right column).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Carson’s technique of monitoring blood glucose with glucose meter with accuracy of data to provide insulin doses to modify receive machine learning to train sets of data and adjusting test data for accuracy, and monitoring metabolic response with consuming foodstuff, physical activities of Cakmak and Heaton. The motivation for doing so would have been for improving quality of life and wellbeing with treatment of disease with accurate monitoring sugar level.

Regarding claim 2, Cakmak, Heaton and Carson teaches claim 1. Heaton further teaches,
wherein receiving the test data comprises receiving one or more of food data or biome data associated with the individual, wherein the food data indicates one or more foods consumed by an individual to evoke a nutritional response (Heaton; generating a second data representing a measure of glucose level and generate conclusion when compare with reference data with nutritional quality of foodstuff consumed by user; paragraphs 30-33)

Regarding claim 3, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches, wherein generating the one or more of the quality score or the classification comprises performing one or more of: 
generating a food data score that provides an indication of a quality of the food data received; 
generating a biome data score that provides an indication of a quality of the biome data; 
generating a device test data score that provides an indication of a quality of the device 71Attorney Docket No.: Z027-0007US test data captured by an electronic device (Carson; quality of the data collected by the patient in their home setting (Glucose meter) for insulin dependent diabetes for motivation, behavior and general health status of patient, further, diabetes quality of life scores expressed in percent, with 100% representing very good quality; page 292, left column last two paragraphs), or 
generating a lab test data score that provides an indication of a quality of the lab test data

Regarding claim 4, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches,
wherein determining the accuracy of the test data comprises identifying one or more of a food classification error, a food quantity estimation error, or a food timing error (Carson; blood glucose data are influenced by the timing of the measurements and by the existence of special events and such data are not stationary between visits (timing of the food different therefore glucose measurement accuracy depending on collecting timing of the glucose data); page 290 paragraph 2)

Regarding claim 5, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches,
wherein determining the accuracy of the test data comprises generating a score for the test data, wherein the score provides an indication of the accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; (ii) to quantify the frequency and patterns of missing measurements and times between measurements (based on the quality of data on meter with frequency determining the accuracy of test data); page 282 right column), and wherein generating the score comprises one or more of applying a third machine learning mechanism to the test data to generate test accuracy data or receiving the test result data from an input device associated with an authorized user (Carson; as shown in figure 3, user of the meter able to input data into the device as “Direct data entry” or data generate from “Electronic meter”, also, daily pattern in blood glucose data a glucose modal day extracted by using an appropriate statistical  method; page 287 right column).

Regarding claim 6, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches,
generating a graphical user interface that includes user interface elements associated with the test data, causing the graphical user interface to be presented on a display, and receiving adjusted data in response to an interaction with one or more of the user interface elements (Carson; advisor module use the results of patient specific modeler to calculate blood glucose and automatic mode searches pre-calculated range of adjustment and simulator allow user to test their own selections (interact with the testing device) and results returned to database for comparison (display results on device interface where user can compare with previous); page 288 paragraph 3)

Regarding claim 8, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches,
wherein the test data includes data obtained from a plurality of individuals (Carson; cohort of patients use for the study; page 283 section 2.2).  

Regarding claim 9, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches,
generating one or more of a recommendation or a prediction using at least a portion of the test data that has been adjusted (Carson; following insulin adjustment new blood glucose data yield another modal day, characteristics of new regimen attributed to change in therapy and this dose response relationship may quantified and used to predict the consequence of insulin changes (predicted consequence of test data changes); page 287 left column)

Claim 10 is a system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Carson and Heaton teaches a data ingestion service, including one or more processors (Heaton; fig 1A; CPU 120; paragraph 148)

Claims 11-14 and 16: they are system claims that corresponding to method claims 2-3, 5-6 and 9. Therefore, they are rejected for the same reason as claims 2-3, 5-6 and 9 above.

Regarding claim 15, Cakmak, Heaton and Carson teaches claim 10. Carson further teaches,
determining the accuracy comprises utilizing a machine learning mechanism (Carson; identification of outlying values considered by incorporating mathematical models within the series framework which allows calculation of expected glucose lowering for current levels of insulin and glucose in the blood; page 291 left col. Last par and right col. first para, also, structural time series modelling use the state space form to combine mathematical equations for pattern in the data with re-estimation of parameters at each additional blood glucose measurement; page 287 right last paragraph (machine learning algorithm relates to a mathematical analysis of pattern)) and wherein the test data includes data from a plurality of individuals (Carson; cohort of patients use for the study; page 283 section 2.2)


Claim 17 is a computer-readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Carson and Heaton teaches A non-transitory computer-readable storage medium (Heaton; fig 1A; storage 130; paragraph 148) having computer- executable instructions stored thereupon; the test data comprises one or more of: 
food data indicating one or more foods consumed by an individual to evoke a nutritional response (Heaton; generating a second data representing a measure of glucose level and generate conclusion when compare with reference data with nutritional quality of foodstuff consumed by user; paragraphs 30-33), 
biome data associated with the individual, 
device test data captured by one or more electronic devices configured to measure one or more biological markers, or lab test data provided to one or more labs for analysis; 

Claim 19 is a computer-readable storage medium claim that corresponding to method claim 3. Therefore, claim is rejected for the same reason as claim 3 above.

Regarding claim 20, Cakmak, Heaton and Carson teaches claim 17. Heaton further teaches,
wherein determining the accuracy of the test data comprises receiving data from a user interface associated with one or more user (Carson; cohort of patients use for the study; page 283 section 2.2, further patients returns to hospital clinic to download test data (receive test data from patients devices); page 283 left column), and receiving data from a machine learning mechanism (Carson; identification of outlying values considered by incorporating mathematical models within the series framework which allows calculation of expected glucose lowering for current levels of insulin and glucose in the blood; page 291 left col. Last par and right col. first para, also, structural time series modelling use the state space form to combine mathematical equations for pattern in the data with re-estimation of parameters at each additional blood glucose measurement; page 287 right last paragraph (machine learning algorithm relates to a mathematical analysis of pattern))


Regarding claim 21, Cakmak, Heaton and Carson teaches claim 1. Carson further teaches,
causing, based at least in part on the accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; page 282 right column), performance of actions comprising confirming the test data (Carson; If data are non-stationary (in particular containing significant change in level) then high levels of missing data are not tolerated and global parameter estimates become unrepresentative (confirming data by determining change of missing data) page 289 left column)

Regarding claim 22, Cakmak, Heaton and Carson teaches claim 17. Carson further teaches,
causing, based at least in part on the accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; page 282 right column), performance of actions comprising confirming the test data (Carson; If data are non-stationary (in particular containing significant change in level) then high levels of missing data are not tolerated and global parameter estimates become unrepresentative (confirming data by determining change of missing data) page 289 left column)


Response to Arguments

Examiner respectfully withdrawal of rejection of 101.
In the remarks on pages 9-10 for claims 1, combination of Carson and Heaton does not teach or suggest "causing, based, at least in part, on the accuracy of the test data, performance of one or more of the following actions: generating one or more of a quality score or a classification for the test data; adjusting at least a portion of the test data; or adjusting a weighting associated with a machine learning mechanism," as amended in claims 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Kobayashi et al. (US 2018/0018586 A1) teaches adjust sample size of the test data to increased estimation accuracy using machine learning algorithm ([paragraph 0095]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143

/BEAU D SPRATT/Primary Examiner, Art Unit 2143